                    UNITED STATES DISTRICT COURT
                   DISTRICT OF UTAH, CENTRAL DIVISION


CELTIG, a Tennessee LLC,                REPORT AND RECOMMENDATION RE:
                                          THIRD-PARTY DEFENDANTS UTAH
            Plaintiff,                  LAKE LEGACY COALITION LLC, BRENT
      v.                                  BENJAMIN WOODSON, AND DAVID
                                         NIELSON’S MOTION FOR ENTRY OF
AARON      PATEY,     an  Individual,    DEFAULT JUDGMENT AGAINST ALL
EVERGREEN STRATEGIES, a Nevada                   DEFENDANTS AND
LLC, PSD INTERNATIONAL, a Utah LLC,            COUNTERCLAIMANTS
RELAY ADVANCED MATERIALS, a                        (ECF NO. 154)
Delaware Corporation,
                                           Civil No. 2:17-cv-01086-JNP-EJF
            Defendants.
                                              District Judge Jill N. Parrish

                                           Magistrate Judge Evelyn J. Furse


EVERGREEN STRATEGIES, a Nevada
LLC; and RELAY ADVANCED
MATERIALS, INC., a Delaware
Corporation,

            Counterclaimants,
      v.

CELTIG, a Tennessee LLC,

             Counterdefendant.




                                    1
    RELAY ADVANCED MATERIALS and
    EVERGREEN STRATEGIES,

                Counterclaim and
                Third-Party Plaintiffs,

    v.

    BRENT BENJAMIN WOODSON, PHILLIP
    COX, MICHAEL GUNDERSON, TIBOR
    KALNOKI-KIS, BRIAN EDWARDS, DAVID
    NIELSON, DAVID WAITE, IMPEL SALES,
    a Utah LLC, and UTAH LAKE LEGACY
    COALITION, a Utah LLC

                 Third-Party Defendants.


         Third-Party Defendants Utah Lake Legacy Coalition LLC (“ULLC”), Brent

Benjamin Woodson, and David Nielson (collectively the “ULLC Defendants”) move the

Court 1 to enter default judgment against Defendants and Counterclaimants Aaron A.

Patey, Evergreen Strategies, LLC (“Evergreen”), PSD International LLC (“PSDI”), and

Relay Advanced Materials, Inc. (“Relay”) (collectively the “Patey Defendants”). (3d

Party Defs. Utah Lake Legacy Coalition LLC, Brent Benjamin Woodson, & David

Nielson’s Mot. for Entry of Default J. Against All Defs. & Counterclaimants, ECF No.

154.) The ULLC Defendants “incorporate by reference the arguments, reasoning, and

authorities set forth in Plaintiff Celtig, LLC’s Motion for Entry of Default Judgment

Against All Defendants and Counterclaimants … and the materials in support thereof.”

(Id. at 2–3.) The Patey Defendants failed to file a response to the ULLC Defendants’

Motion. While the entry at ECF No. 166 for the Patey Defendants’ Memorandum in


1On April 9, 2019, the District Judge referred this Motion to the undersigned Magistrate
Judge. (ECF No. 171.)

                                             2
Opposition refers to the ULLC Defendants’ Motion, the filing itself does not reference

the ULLC Defendants. (See Opp’n to 3d Party Defs.’ Phillip Cox, Michael Gunderson, &

Impel Sales, LLC’s Mot. for Entry of Default J. [DKT # 158] (“Opp’n”), ECF No. 166.)

Therefore, the undersigned finds that the Patey Defendants failed to file a response to

the ULLC Defendants’ Motion.

       On June 25, 2019, the undersigned held argument on the Motion. (Minute Entry,

ECF No. 174.) Having considered the Motion and oral argument, the undersigned

RECOMMENDS the District Judge GRANT the Motion IN PART and DENY IN PART

because the ULLC Defendants only have standing to move for terminating sanctions

against Evergreen and Relay on the counterclaims asserted against the ULLC

Defendants.

       On August 19, 2019, the undersigned issued a Report and Recommendation on

Celtig’s Motion for Default Judgment. (R&R Re: Celtig’s Mot. for Entry of Default J.

Against All Defs. & Counterclaimants (ECF No. 141) (“R&R Re: Celtig’s Mot. for Entry

of Default J.”), ECF No. 183.) The Report and Recommendation details the full factual

background and procedural history of the discovery-related motion practice in this case.

(Id. at 2-10.)

       The undersigned first notes that, while the ULLC Defendants move for default

judgment, that specific sanction does not apply to them as Third-Party Defendants. In

addition, the ULLC Defendants fail to offer any facts specific to them. Nevertheless, in

considering both Celtig’s Motion (ECF No. 141) and the ULLC Defendants’ Motion

together, the undersigned can determine that Evergreen and Relay failed to appear for




                                            3
their Rule 30(b)(6) depositions on multiple occasions, providing a basis for relief for the

ULLC Defendants.

       As explained in more detail in the Report and Recommendation on Plaintiff

Celtig, LLC’s Motion for Entry of Default Judgment (R&R re: Celtig’s Mot. for Entry of

Default J. 10-11, ECF No. 183), the Court must consider the five Ehrenhaus v.

Reynolds, 965 F.2d 916 (10th Cir. 1992) factors before deciding to impose terminating

sanctions. Those factors are:

       “(1) the degree of actual prejudice to the defendant; (2) the amount of
       interference with the judicial process; … (3) the culpability of the litigant”;
       (4) whether the court warned the party in advance that dismissal of the
       action would be a likely sanction for noncompliance; and (5) the efficacy of
       lesser sanctions.

Ehrenhaus, 965 F.2d at 921 (quoting Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d

1458, 1465 (10th Cir. 1988)) (citations omitted) (alteration in original).

       The Patey Defendants failed to appear three times for noticed depositions—

February 2018, November 2018, and January 2019. (Order Granting 3d Short Form

Disc. Mot. Re: Defs.’ Failure to Appear for Properly Noticed Deps. (ECF No. 97), ECF

No. 109; see Jan. 24, 2019 E-mail re Celtig v Patey, Ex. BB, ECF No. 142-28 at 2-6

(Counsel for all parties agreed at the hearing that no one appeared for these

depositions.).) Their failure to appear deprived the ULLC Defendants of the ability to

take testimony and ascertain the factual basis for the claims against them. The Court

awarded the ULLC Defendants the costs and fees incurred due to the Patey

Defendants’ failure to appear for the February and November 2018 depositions. (Order

Granting 3d Short Form Disc. Mot. Re: Defs.’ Failure to Appear for Properly Noticed

Deps. (ECF No. 97) 2, ECF No. 109; Order Granting 3d Party Defs. Utah Lake Legacy



                                              4
Coalition LLC, Brent Benjamin Woodson, & David Nielson’s Short Form Mot. for Award

of Attys’ Fees (ECF No. 117), ECF No. 123.) However, Evergreen and Relay have not

paid those fees. (3d Party Defs. Utah Lake Legacy Coalition LLC, Brent Benjamin

Woodson, & David Nielson’s Mot. for Order to Show Cause & Civil Contempt Citation

(“ULLC Defs.’ Mot. for Order to Show Cause”) 4, ECF No. 155; R&R Certifying Facts

Re: Contempt Under 28 U.S.C. § 636(e)(6) & Granting 3d Party Defs. Utah Lake

Legacy Coalition LLC, Brent Benjamin Woodson, & David Nielson’s Mot. for Order to

Show Cause & Contempt Citation (ECF NO. 155) (“R&R Re: ULLC Defs.’ Mot. for

Order to Show Cause”) 4-5, ECF No. 178.) More importantly, the payment of fees does

not compensate for the absence of the Patey Defendants’ testimony. The fees merely

compensate for the cost of obtaining that testimony, which never happened in this case.

At the core, without testimony, the ULLC Defendants suffer substantial prejudice in their

ability to defend against Evergreen and Relay’s claims.

       Furthermore, as set forth in the Report and Recommendation on Celtig’s Motion,

where the plaintiff (in this case the third party plaintiff) in a civil case refuses to sit for its

own deposition it interferes with the judicial process. (R&R re: Celtig’s Mot. for Entry of

Default J. 14, ECF No. 183.) In this case Mr. Davidson, Mr. Patey, PSDI, Relay, and

Evergreen all refused to sit for depositions despite this Court’s orders.

       As to culpability, the blame for the Patey Defendants’ failure to comply with this

Court’s Order requiring them to attend depositions falls squarely on them.

       Additionally, on November 30, 2018, during the hearing on Celtig’s Motion for

Order to Show Cause, the undersigned first warned Evergreen and Relay of the

possibility that the Court would impose terminating sanctions for continued discovery



                                                 5
obstruction. The undersigned also struck all objections to the depositions going forward

because of these failures to comply. (Order Granting 3d Short Form Discovery Mot.,

ECF No. 109.) Nonetheless, the Patey Defendants objected to and failed to appear for

their January 2019 noticed depositions.

       The monetary sanction imposed for this failing did not result in compliance, and

Evergreen and Relay never paid the monetary sanction. A party cannot bring a civil

claim, refuse to sit for a deposition in the case, and expect to go to trial. The

undersigned concludes that imposing a lesser sanction would prove futile as Evergreen

and Relay’s behavior demonstrates their unwillingness to participate in discovery even

when faced with monetary sanctions for their failure to comply. (ULLC Defs.’ Mot. for

Order to Show Cause, ECF No. 155; R&R Re: ULLC Defs.’ Mot. for Order to Show

Cause, ECF No. 178.)

       In considering the Ehrenhaus factors as a whole, the undersigned

RECOMMENDS the District Judge GRANT IN PART and DENY IN PART the Motion.



                                   RECOMMENDATION

       For the reasons stated above, the undersigned RECOMMENDS the District

Judge GRANT IN PART the ULLC Defendant’s Motion by striking Evergreen and

Relay’s Third Party claims against the ULLC Defendants. The undersigned

RECOMMENDS the District Judge DENY IN PART the ULLC Defendants’ Motion for

Default Judgment because the requested relief is inapplicable to them, and they have

no standing to request dismissal of claims against or granting of default judgment on

behalf of Celtig.



                                              6
       The Court will send copies of this Report and Recommendation to the parties

who the Court hereby notifies of their right to object to the same. The Court further

notifies the parties that they must file any objection to this Report and Recommendation

with the Clerk of Court, pursuant to 28 U.S.C. § 636(b) and Rule 72(b), without fourteen

(14) days of service thereof. Failure to file objections may constitute waiver of

objections upon subsequent review.

       DATED this 22nd day of August, 2019.

                                          BY THE COURT:

                                          _______________________________
                                          Evelyn J. Furse
                                          United States Magistrate Judge




                                             7
